EXHIBIT 10.2

CONFIDENTIALITY, NON-COMPETE, SEVERANCE,

AND CHANGE IN CONTROL AGREEMENT

This Confidentiality, Non-Compete, Severance, and Change in Control Agreement
(the “Agreement”) is entered into as of this             day of             ,
20            by and between             (“Executive”), and Dresser-Rand Group
Inc., a Delaware corporation (“DRG”).

WHEREAS, Executive is currently employed by the Company (as defined below) and,
by virtue of that employment will receive access to competitively sensitive,
confidential, proprietary and trade secret information relating to the current
and planned business of the Company; and

WHEREAS, the Company and Executive wish to make certain arrangements to protect
the value of such information to the Company during Executive’s employment and
following such time as Executive’s employment with the Company may end; and

WHEREAS, in exchange for such protections and in recognition of Executive’s
anticipated contributions to the Company, the Company and Executive wish further
to make arrangements for the potential payment of severance following the
conclusion of Executive’s employment with the Company under certain
circumstances, including following a change in control of DRG.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

1. DEFINITIONS.

(a) Affiliate. For purposes of this Agreement, “Affiliate” shall mean any
corporation, partnership, limited liability company or similar entity which is
under the control of the DRG or under common control with the DRG.

(b) Base Salary. For purposes of this Agreement, “Base Salary” shall mean the
annualized rate of salary authorized and being paid to Executive as of the date
in question, excluding any bonus, incentive plan payments, benefits, equity
compensation, and other forms of compensation that are not paid to Executive on
a regular, recurring basis (except where local payroll practices otherwise
require, as determined by the Company) under the Company’s standard payroll
practices.

 



--------------------------------------------------------------------------------

(c) Cause. For purposes of this Agreement, “Cause” shall mean the occurrence of
any of the following:

(i) the material failure or refusal by Executive to perform his/her duties
hereunder (including, without limitation, Executive’s inability to perform such
duties as a result of alcohol or drug abuse, chronic alcoholism or drug
addiction) or to devote substantially all of his/her business time, attention
and energies to the performance of his/her duties hereunder;

(ii) any willful, intentional or grossly negligent act by Executive having the
effect of materially injuring the interest, business or prospects of the
Company, or any of its subsidiaries or divisions;

(iii) the material violation or material failure by Executive to comply with the
Company’s material published rules, regulations or policies, as in effect from
time to time;

(iv) Executive’s conviction of a felony offense or conviction of a misdemeanor
offense involving moral turpitude, fraud, theft or dishonesty;

(v) any willful or intentional, misappropriation or embezzlement of the property
of the Company or any of its subsidiaries (whether or not a misdemeanor or
felony); or

(vi) a material breach of any one or more of the covenants of this Agreement by
Executive;

provided, however, that in the event that the Company determines to terminate
Executive’s employment pursuant to clauses (i), (iii) or (vi) of this definition
of Cause, such termination shall only become effective if the Company shall
first give Executive written notice of such Cause, which notice shall identify
in reasonable detail the manner in which the Company believes Cause to exist and
indicates the steps required to cure such Cause, if curable, and Executive shall
fail within thirty (30) days of such notice to substantially remedy or correct
the same.

(d) Disability. For purposes of this Agreement, “Disability” shall mean, for a
period of not less than 90 days within a given twelve month period, Executive’s
physical or mental incapacity to perform his/her essential functions, with or
without reasonable accommodations therefore, which condition a mutually
agreeable physician determines is likely to be continuous and permanent.

(e) Voluntary Termination without Good Reason. For purposes of this Agreement,
“Voluntary Termination without Good Reason” shall mean any termination by
Executive of Executive’s employment with the Company other than a Voluntary
Termination with Good Reason.

 

2



--------------------------------------------------------------------------------

(f) Voluntary Termination with Good Reason. For purposes of the Agreement,
“Voluntary Termination with Good Reason” shall mean the termination by Executive
of Executive’s employment with the Company within forty-five (45) days following
the occurrence of any of the following events without his/her consent, which is
not cured by the Company, if curable, within 30 days as described below:

(i) a material diminution in Executive’s duties and responsibilities;

(ii) the Company materially reduces the compensation or benefits to which
Executive is entitled as determined immediately prior to the Change in Control;

(iii) a material breach of any one or more of the covenants of this Agreement by
the Company; or

(iv) if, as the result of a Change in Control (as defined below), the Company’s
headquarters offices are relocated to a location more than fifty miles away from
their location prior to such Change in Control, necessitating Executive’s
relocation to such new headquarters location.

Provided, however, that Executive must provide the Company with written notice
within fifteen (15) days following the occurrence of an event or action
constituting Good Reason and the Company shall have thirty (30) days following
receipt of such notice to cure such event or action.

(g) Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean the first to occur of any of the following events:

(i) during any 12-month period, the members of the board of directors of DRG
(the “Incumbent Directors”) cease for any reason other than due to death or
disability to constitute at least a majority of the members of the board,
provided that any director whose election, or nomination for election by DRG’s
stockholders, was approved by a vote of at least a majority of the members of
the board who are at the time Incumbent Directors shall be considered an
Incumbent Director, other than any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
board;

(ii) the acquisition or ownership by any individual, entity or “group” (within
the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), other than the Company or any of its
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of the combined voting power of DRG’s then outstanding voting securities
entitled to vote generally in the election of directors;

 

3



--------------------------------------------------------------------------------

(iii) the merger, consolidation or other similar transaction of DRG, as a result
of which the stockholders of DRG immediately prior to such merger, consolidation
or other transaction, do not, immediately thereafter, beneficially own, directly
or indirectly, more than 50% of the combined voting power of the voting
securities entitled to vote generally in the election of directors of the
merged, consolidated or other surviving company; or

(iv) the sale, transfer or other disposition of all or substantially all of the
assets of DRG to one or more persons or entities that are not, immediately prior
to such sale, transfer or other disposition, Affiliates of the DRG.

A “Change in Control” shall not be deemed to occur if the Company undergoes a
bankruptcy, liquidation or reorganization under the United States Bankruptcy
Code.

(h) Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean the date on which Executive’s termination of employment with the
Company occurs.

(i) Effective Date. The Effective Date of this Agreement shall be the date first
indicated above.

(j) Non-Competition Period. For purposes of this Agreement, the “Non-Competition
Period” will be the period described in Schedule A.

(k) Person. For purposes of this Agreement, “Person” shall mean an individual,
corporation, partnership, limited liability company, limited liability
partnership, syndicate, person, trust, association, organization, or other
entity, including any Governmental Entity, and including any successor, by
merger or otherwise, of any of the foregoing.

(l) Company. For purposes of this Agreement, the “Company” shall mean DRG and
its Affiliates.

2. EMPLOYMENT. Executive acknowledges and agrees that, unless Company and
Executive have entered an employment agreement approved by the CEO of Company,
his/her employment with the Company is at-will in nature, and nothing herein
shall be construed as a guarantee of continued employment for a specific period
or under particular terms or otherwise as having altered Executive’s at-will
status.

 

4



--------------------------------------------------------------------------------

3. CONFIDENTIALITY, NONCOMPETITION, ETC.

(a) Confidentiality.

(i) Executive acknowledges that the business of the Company is intensely
competitive and that Executive’s employment by the Company has required and will
require that Executive have access to and knowledge of confidential information
of the Company, which the Company has provided to Executive in the past and
hereby agrees to continue to provide to Executive during his/her future
employment as necessary to perform his/her assigned duties. Such confidential
information includes, but is not limited to, formulae, manufacturing processes,
distribution systems, research and development methods and techniques, the
identity of the Company’s customers, the identity of the representatives of
customers with whom the Company has dealt, the kinds of services provided by the
Company to customers and offered to be performed for potential customers, the
manner in which such services are performed or offered to be performed, the
service needs of actual or prospective customers, pricing information,
information concerning the creation, acquisition or disposition of products and
services, customer maintenance listings, computer software applications and
other programs, personnel information and other trade secrets (the “Confidential
Information”). Confidential Information shall not include information which
(w) was publicly available prior to the date hereof, (x) was known by Executive
from a source other than through Executive’s employment with, or service as a
director of, the Company, (y) is acquired by Executive from a third party who
was not subject to any restrictions as to its disclosure, or (z) becomes
publicly available subsequent to the date hereof, other than as a result of an
action by Executive. Executive expressly acknowledges the trade secret status of
the Confidential Information and that the Confidential Information constitutes a
protectable business interest of the Company. Executive further acknowledges
that the direct or indirect disclosure of any such Confidential Information
would place the Company at a competitive disadvantage and would do damage,
monetary or otherwise, to the Company’s business and that the engaging by
Executive in any of the activities prohibited by this Section 3 may constitute
improper appropriation and/or use of such information and trade secrets.
Executive further acknowledges that by engaging in Competition (as defined
below) with the Company, Executive necessarily would rely on and use some or all
of the Confidential Information.

(ii) The Company and Executive agree that, for purposes of this Section 3,
except as otherwise provided, the business of the Company shall mean the
business conducted by the Company, or business that the Company has definitive
plans to conduct, during the period of Executive’s employment by the Company.
Executive acknowledges that the Company engages in its business throughout the
world.

 

5



--------------------------------------------------------------------------------

(iii) During Executive’s employment by the Company and at all times following
the termination of Executive’s employment for any reason, Executive shall not,
directly or indirectly, whether individually, as a director, stockholder, owner,
partner, employee, principal or agent of any business, or in any other capacity,
make known, disclose, furnish, make available or utilize any of the Confidential
Information, other than in the proper performance of the duties contemplated
herein, or as required or requested by a court of competent jurisdiction or
other administrative or legislative body; provided, however, that, in such
event, Executive shall promptly notify the Company so that the Company may seek
a protective order or other appropriate remedy. If reasonably practicable,
Executive shall notify the Company prior to disclosing any of the Confidential
Information to a court or other administrative or legislative body. Executive
agrees to return all Confidential Information, including all photocopies,
extracts and summaries thereof, and any such information stored electronically
on tapes, computer disks or in any other manner to the Company at any time upon
request by the Company and upon the termination of his/her employment for any
reason.

(b) Non-Competition. During the Non-Competition Period, Executive shall not
(i) in any city, town, county, parish or other municipality in any state of the
United States, or (ii) in any other market in the world that the Company or any
of its successors or assigns engages in, or during the Term, has definitive
plans to engage in, its business, directly or indirectly engage in Competition
(as defined below); provided, however, that it shall not be a violation of this
sub-paragraph for Executive to become the registered or beneficial owner of up
to five percent (5%) of any class of the capital stock of a competing
corporation registered under the Securities Exchange Act of 1934, as amended,
provided that Executive does not actively participate in the business of such
corporation until such time as this covenant expires.

(c) Definition of Competition. For purposes of this Agreement, “Competition”
means, for Executive’s benefit or for the benefit of any other Person, firm or
entity, any of the following:

(i) engaging in, or otherwise being employed by or acting as a consultant or
other service provider or lender to, or being a director, officer, employee,
principal, licensor, trustee, broker, agent, stockholder, member, owner, joint
venturer or partner of, any other business or organization anywhere in the world
which directly competes with the business of the Company as the same shall be
constituted at any time during, or as to which the Company had specific plans
known to Executive to engage in during or following, Executive’s employment;

(ii) soliciting from any customer doing business with the Company as of
Executive’s Date of Termination business directly competitive with the business
of the Company with such customer or such party; or

 

6



--------------------------------------------------------------------------------

(iii) soliciting from any potential customer of the Company known to Executive
business that is directly competitive with the business of the Company which has
been the subject of a written or oral bid, offer or proposal by the Company
known to Executive, or of substantial preparation known to Executive with a view
to making such a bid, proposal or offer, within six (6) months prior to
Executive’s Date of Termination.

(d) Solicitation of Company Employees. During Executive’s employment with the
Company and continuing through the date that is three (3) years after
Executive’s Date of Termination for any reason, Executive will not solicit the
employment or services of, or hire, any individual who is employed by or known
by Executive to be a consultant to the Company. In the event Executive’s
employment with the Company has ended, the foregoing restriction on solicitation
and hiring shall apply to any individual who was employed by or known by
Executive to be a consultant to the Company upon the Date of Termination or
within six (6) months prior thereto, unless such Person is not an employee of,
or a consultant to, the Company at the time of such solicitation by Executive
and has not been an employee of, or consultant to the Company for six (6) months
prior thereto.

(e) Acknowledgements Regarding Covenants. Executive acknowledges that (i) the
market for the Company’s business extends throughout the United States and the
rest of the world, and that Executive, individually and through his/her status
as an officer, is among a limited number of people engaged in the Company’s
business on a nationwide and global basis; (ii) the scope and duration of the
restrictive covenants contained herein are reasonable and necessary to protect
the value of the Company’s Confidential Information given the nature of such
Confidential Information and of the Company’s business; and (iii) the
restrictive covenants and the other agreements contained herein are an essential
part of this Agreement. Executive further represents and warrants and
acknowledges and agrees that Executive has been, or has had the opportunity to
be, fully advised by counsel in connection with the negotiation, preparation,
execution and delivery of this Agreement.

(f) Non-Disparagement. Executive agrees that both during and after termination
of this Agreement he/she shall not make any statement, written or verbal, in any
forum or media, or take any action, that is intended to injure or damage the
goodwill, reputation or business prospects of the Company; provided, however,
that the foregoing shall not apply to or restrict in any way the communication
of information by Executive to any state or federal law enforcement or
administrative agency or in a court, arbitration or administrative proceeding,
and Executive will not be in breach of the covenant contained above solely by
reason of such communication or testimony.

 

7



--------------------------------------------------------------------------------

(g) Remedies. In the event Executive breaches any of the provisions of this
Section 3, the Company and its successors or assigns shall have the following
rights and remedies, each of which shall be independent of the others and
severally enforceable, and each of which shall be in addition to, and not in
lieu of, any other rights or remedies available to the Company or any of its
successors or assigns at law or in equity under this Agreement or otherwise:

(i) The right and remedy to have each and every one of the covenants in this
Section 3 specifically enforced and the right and remedy to obtain injunctive
relief, it being agreed that any breach or threatened breach of any of the
non-competition or other restrictive covenants and agreements contained herein
would cause irreparable injury to the Company and its successors or assigns and
that money damages would not provide an adequate remedy at law to the Company
and its successors or assigns.

(ii) Executive acknowledges and agrees that the restrictive covenants and
agreements contained herein are reasonable and valid in geographic, temporal and
subject matter scope and in all other respects. If, however, any arbitrator or
court subsequently determines that any of such covenant or agreement, or any
part thereof, is invalid or unenforceable as written, then such provision shall
be reformed to the extent necessary (and to no greater extent) to be valid and
enforceable. If such provision cannot be so reformed, it shall be deemed struck
by the parties and the remainder of such covenants and agreements shall not
thereby be affected and shall be given full effect without regard to the invalid
portions.

(iii) If any arbitrator or court determines that any of the restrictive
covenants and agreements, or any part thereof, is unenforceable because of the
duration or scope of such provision, such arbitrator or court shall have the
power to reduce the duration or scope of such provision, as the case may be,
and, in its reduced form, such provision shall then be enforceable to the
maximum extent permitted by applicable law.

4. RETURN OF COMPANY PROPERTY. Executive agrees that following the termination
of employment for any reason, Executive shall return all property of the Company
and any of its subsidiaries and any divisions thereof which is then in or
thereafter comes into Executive’s possession, including, but not limited to,
documents, contracts, agreements, plans, photographs, books, notes,
electronically stored data and all copies of the foregoing as well as any
automobile or other materials or equipment supplied by the Company to Executive.

 

8



--------------------------------------------------------------------------------

5. OWNERSHIP OF INVENTIONS. Executive shall disclose promptly, to such person(s)
as may be designated by the Company for this purpose from time-to-time, any and
all information relating to all Inventions (as hereinafter defined) which
Executive makes or conceives or first reduces to practice during his/her
employment hereunder. The term “Inventions” for purposes of this Agreement shall
mean all inventions, improvements, works of authorship, formulas, processes,
methods, computer programs, databases, and trade secrets (whether patentable or
not) made or conceived or first reduced to practice by Executive solely, or
jointly with others, (i) in the performance of his/her duties, (ii) with the use
of time, material or facilities of the Company, (iii) which relate to the
Company’s business, including any actual or anticipated product, method,
apparatus, substance or article of manufacture within the Company’s field of
activity or its research and development efforts, or (iv) which results from or
is suggested by work performed for the Company. Executive acknowledges that all
Inventions shall be the exclusive property of the Company and, to the extent
that the ownership of such Invention does not vest in the Company as a matter of
law, he/she hereby assigns and shall continue to assign to the Company, without
further compensation, his/her entire right, title and interest in and to all
such Inventions and shall execute all documents which the Company may deem
necessary with respect thereto. Executive shall make, at the sole discretion and
expense of the Company, such applications for United States and foreign patents
covering any Inventions as the Company may request. Executive shall execute,
acknowledge and deliver all papers, including applications, renewals,
assignments, and applications for re-issue, and do all other rightful acts which
the Company may consider necessary, to secure the Company’s full rights to the
Inventions to secure patents or other registrations thereon, and to enforce the
Company’s rights therein. The foregoing obligations shall survive the
termination of employment with the Company; provided, however, that the Company
will compensate Executive at a reasonable rate after such termination for time
or expenses actually spent at the Company’s request on such matters.

Executive represents, warrants and covenants that: (i) he/she does not have
applications for patents pending, either domestic or foreign, (ii) there is no
invention now in his/her possession which he/she will claim to be excluded
herefrom, (iii) his/her performance of the foregoing disclosure and assignment
provisions, and his/her performance of his/her duties as an employee of the
Company will not breach any invention assignment or proprietary information
agreement with any former employer or other party, and (iv) he/she will not
bring to the Company or use in the performance of his/her duties with the
Company any documents or materials of a former employer or third party that are
not generally available to the public or have not been legally transferred to
the Company.

6. SEVERANCE UPON TERMINATION WITHOUT CHANGE IN CONTROL.

(a) Time of Termination. Notwithstanding any provision of this Agreement to the
contrary, the employment of Executive hereunder shall terminate on the first to
occur of the following dates:

(i) the date of Executive’s death or Disability (as defined above);

(ii) the date on which the Company shall give Executive written notice of
termination with or without Cause (as defined below);

(iii) the date on which Executive gives the Company written notice of Voluntary
Termination with or without Good Reason (as defined below).

 

9



--------------------------------------------------------------------------------

(b) Payments After Involuntary Termination Without Cause. In the event
Executive’s employment hereunder is involuntarily terminated by the Company
without Cause (and provided that such termination is not within two (2) years
following a Change in Control as defined in Section 7 below), subject to
Executive’s compliance with Section 6(d), Executive (or the duly-appointed
personal representative of Executive’s estate, if applicable) shall be entitled
to receive, as Executive’s sole and exclusive remedy, (i) a payment equal to
“Standard Severance Amount” defined in Schedule A, payable in a lump sum payment
and subject to withholding of all applicable taxes with respect thereto and
deductions for insurance contributions), (ii) any earned but unpaid salary and
payment for accrued but unused vacation days, subject to and in accordance with
Company policies, through the Date of Termination, (iii) any bonus amount under
the Company’s Annual Incentive Plan previously earned in full but not yet paid
for fiscal years of the Company prior to the fiscal year in which the Date of
Termination occurs, and (iv) continued medical, dental, disability, and life
coverage as provided to Executive and his/her eligible dependents immediately
prior to such termination for one (1) year following such termination and the
Company shall reimburse Executive on a monthly basis for the difference between
the amount Executive pays to effect and continue such coverage and the employee
contribution amount that active executives of the Company pay for the same or
similar coverage.

(c) Termination for Cause or Voluntary Termination With or Without Good Reason.
The Company shall be entitled at any time, upon written notice to Executive, to
terminate Executive’s employment hereunder for Cause. In the event that
Executive’s employment hereunder shall be terminated for Cause, or due to a
Voluntary Termination by Executive with or without Good Reason, Executive shall
be entitled to receive, as his/her sole and exclusive remedy, (i) any earned but
unpaid salary and payment for accrued but unused vacation days, subject to and
in accordance with Company policies, through the Date of Termination and
(ii) any bonus amount under the Company’s Annual Incentive Plan previously
earned in full but not yet paid for fiscal years of the Company prior to the
fiscal year in which the Date of Termination occurs.

(d) Release Requirement for Post-Termination Payments. As condition to the
receipt of any severance benefits pursuant to Section 6 or Section 7, Executive
shall execute, and not revoke, a release within 52days of the Date of
Termination, in the form attached hereto as Schedule B, with such changes as the
Company may determine are necessary or reasonably required to take into account
applicable state or federal law, releasing the Company, and its subsidiaries,
and its officers, directors, employees, and agents, from any and all claims and
from any and all causes of action of any kind or character, including, but not
limited to, all claims and causes of action arising out of Executive’s
employment with the Company or the termination of such employment; provided that
Executive shall not be expected to waive any rights accruing under this
Agreement; and provided further that if Executive refuses to sign such release
Executive will still be bound to his/her obligations under this Agreement as if
Executive signed such release and received severance benefits pursuant to
Section 6 or Section 7. Notwithstanding the foregoing, nothing in the required
release or in any other provision of this Agreement shall alter any rights
Executive may have (i) with regard to equity awards pursuant to the controlling
grant agreements and plan documents, and (ii) with regard to indemnification
rights that may exist by virtue of Executive’s previous employment with the
Company.

 

10



--------------------------------------------------------------------------------

7. SEVERANCE UPON TERMINATION FOLLOWING A CHANGE IN CONTROL.

(a) Termination Following Change in Control. In the event Executive’s employment
hereunder shall terminate as a result of (i) termination by the Company without
Cause, or (ii) Voluntary Termination by Executive with Good Reason, within two
(2) years following the occurrence of a Change in Control, subject to
Executive’s compliance with Section 6(d), Executive (or the duly-appointed
personal representative of Executive’s estate, if applicable) shall be entitled
to receive, as Executive’s sole and exclusive remedy, (i) a payment equal to the
“Change-In-Control Severance Amount” defined in Schedule A, payable in a lump
sum payment and subject to withholding of all applicable taxes with respect
thereto and deductions for insurance contributions), (ii) any earned but unpaid
salary and payment for accrued but unused vacation days, subject to and in
accordance with Company policies, through the Date of Termination, (iii) any
bonus amount under the Company’s Annual Incentive Plan previously earned in full
but not yet paid for fiscal years of the Company prior to the fiscal year in
which the Date of Termination occurs, and (iv) continued medical, dental,
disability, and life coverage as provided to Executive and his/her eligible
dependents immediately prior to such termination for two (2) years following
such termination and the Company shall reimburse Executive on a monthly basis
for the difference between the amount Executive pays to effect and continue such
coverage and the employee contribution amount that active executives of the
Company pay for the same or similar coverage.

8. EXCISE TAX.

(a) Reduction. In the event it shall be determined that any payment or
distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement (including, without limitation, the accelerated vesting of incentive
or equity awards held by Executive) or otherwise (“Payments”) (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this Section 8 would be subject to the excise tax imposed by
Section 4999 of the Code, or any comparable successor provisions (the “Excise
Tax”), then the Payments hereunder shall be either (a) provided to Executive in
full, or (b) provided to Executive as to such lesser extent which would result
in no portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, when taking into account applicable federal, state, local and
foreign income and employment taxes, the Excise Tax, and any other applicable
taxes, results in the receipt by Executive, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under the Excise Tax. If a reduction in Payments
constituting “parachute payments” is necessary, the Payments hereunder shall be
reduced in a manner that provides Executive with the best economic benefit and,
to the extent any portions of the Payments hereunder are economically equivalent
with each other, each will be reduced pro rata.

 

11



--------------------------------------------------------------------------------

(b) Other Terms. All determinations required to be made under this Section 8
shall be made by the Company’s accounting firm (the “Accounting Firm”). The
Accounting Firm shall provide detailed supporting calculations both to the
Company and Executive. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Absent manifest error, any determination by the
Accounting Firm shall be binding upon the Company and Executive. For purposes of
making the calculations required by this Section 8, the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Code and other applicable legal authority. The Company and Executive shall
furnish to the Accounting Firm such information and documents as the Accounting
Firm may reasonably request in order to make a determination under this
Section 8.

9. TIME OF PAYMENT; SECTION 409A.

(a) Time of Payment. Unless otherwise provided in this Agreement or the
Company’s Annual Incentive Plan, all of the payments due to Executive under
Sections 6(b), 6(c) and 7(a) above shall be made on the sixtieth (60th) day
following the Date of Termination.

(b) Section 409A of the Code. Notwithstanding anything to the contrary contained
herein, this Agreement is intended to satisfy the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations and other guidance thereunder. Accordingly, all provisions herein,
or incorporated by reference, shall be construed and interpreted in a manner
which is either exempt from or compliant with Section 409A of the Code. Further,
for purposes of Section 409A of the Code, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation. Any
reimbursement or in-kind benefit provided under this Agreement which constitutes
a “deferral of compensation” within the meaning of Treasury Regulation
Section 1.409A-1(b) shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in this Agreement, (ii) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit. Further notwithstanding anything to the contrary in this Agreement,
with respect to any amounts payable to Executive under this Agreement in
connection with a termination of Executive’s employment that would be considered
“non-qualified deferred compensation” under Section 409A of the Code, in no
event shall a termination of employment be considered to have occurred under
this Agreement unless such termination constitutes Executive’s “separation from
service” with the Company as such term is defined in Treasury Regulation
Section 1.409A-1(h), and any successor provision thereto.

 

12



--------------------------------------------------------------------------------

(c) Specified Employee Postponement. Notwithstanding any provision in this
Agreement to the contrary, if the payment of any compensation or benefit
hereunder (including, without limitation, any severance benefit) would be
subject to additional taxes and interest under Section 409A of the Code because
the timing of such payment is not delayed as provided in Section 409A(a)(2)(B)
of the Code, then any such payment or benefit that Executive would otherwise be
entitled to during the first six (6) months following the Date of Termination
shall be accumulated and paid or provided, as applicable, on the date that is
six (6) months and one (1) day after the Date of Termination (or if such date
does not fall on a business day of the Company, the next following business day
of the Company), or such earlier date upon which such amount can be paid or
provided under Section 409A of the Code without being subject to such additional
taxes and interest.

(d) Right to Consult a Tax Advisor. Notwithstanding any contrary provision in
this Agreement, Executive shall be solely responsible for any risk that the tax
treatment of all or part of any payments provided by this Agreement may be
affected by Sections 409A or 280G of the Code, which may impose significant
adverse tax consequences, except that Executive shall not be liable for any
failure to report or failure to withhold penalties asserted against the Company.
Because of the potential tax consequences, Executive has the right, and is
encouraged by this paragraph, to consult with a tax advisor of his/her or her
choice before signing this Agreement.

10. ENTIRE AGREEMENT. This Agreement sets forth the entire agreement between the
parties with respect to its subject matter hereof and merges and supersedes all
prior discussions, agreements and understandings of every kind and nature
between them. This Agreement may not be changed or modified except by an
agreement in writing, signed by the parties hereto.

 

13



--------------------------------------------------------------------------------

11. EACH PARTY THE DRAFTER. This Agreement and the provisions contained herein
shall not be construed or interpreted for or against any party to this Agreement
because that party drafted or caused that party’s legal representative to draft
any of its provisions.

12. WAIVER. The failure of either party to this Agreement to enforce any of its
terms, provisions, or covenants shall not be construed as a waiver of the same
or of the right of such party to enforce the same. Waiver by either party hereto
of any breach or default by the other party of any term or provision of this
Agreement shall not operate as a waiver of any other breach or default.

13. SEVERABILITY. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by
applicable law.

14. NOTICES. Any notice given hereunder shall be in writing and shall be deemed
to have been given when delivered by messenger or courier service (against
appropriate receipt), or mailed by registered or certified mail (return receipt
requested), addressed as follows:

If to the Company:

Dresser-Rand Group Inc.

West8Tower, Suite 1000

10205 Westheimer

Houston, Texas 77042

Attention: General Counsel

If to Executive:

at the home address of record as last provided

to the Company by Executive

or at such other address as shall be indicated to either party in writing.
Notice of change of address shall be effective only upon receipt.

15. ARBITRATION; EXPENSES OF ENFORCEMENT. Except as otherwise specifically
provided in this Agreement, the Company and Executive agree to submit
exclusively to final and binding arbitration any and all disputes or
disagreements relating to or concerning the interpretation, performance or
subject matter of this Agreement in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association
(“AAA”) using a mutually acceptable single arbitrator. The arbitration will take
place in Houston, Texas. Executive and the Company agree that the decision of
the arbitrator will be final and binding on both parties. Arbitration shall be
commenced by either party filing a demand for arbitration with the AAA within 60
days after such dispute has arisen. Each party in such an arbitration proceeding
shall be responsible for the costs and expenses incurred by such party in
connection therewith (including attorneys’ fees) which shall not be subject to
recovery from the other party in the arbitration except that any and all charges
that may be made for the cost of the arbitration and the fees of the arbitrator
which shall in all circumstances be paid by the Company. Any court having
jurisdiction may enter a judgment upon the award rendered by the arbitrator, but
any action seeking such a judgment must be filed in the forum described in
Section 17 hereof. Notwithstanding the provisions of this Section 15, the
Company may, if it so chooses, bring an action in any court of competent
jurisdiction for injunctive relief to enforce Executive’s obligations under
Sections 3, 4, or 5 hereof.

 

14



--------------------------------------------------------------------------------

16. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to its conflict
of law rules.

17. JURISDICTION; FORUM; JURY-TRIAL WAIVER. By the execution and delivery of
this Agreement, the Company and Executive submit to the personal jurisdiction of
and venue in any state or federal court in the City of Houston, County of
Harris, State of Texas in any suit or proceeding arising out of or relating to
this Agreement. To the extent that either party hereto has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, the parties each irrevocably waives such immunity in respect of its
obligations with respect to this Agreement. This Section 17 is subject to the
provisions of Section 15 hereof. THE PARTIES HERETO AGREE THAT THEY HEREBY
IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION TO ENFORCE, OR
INTERPRET, OR OTHERWISE RELATED TO THE PROVISIONS OF THIS AGREEMENT.

18. DODD-FRANK ACT. As a condition of the Agreement, Executive (i) shall abide
by any compensation recovery, recoupment, anti-hedging or other policy
applicable to executives of the Company and its Affiliates, as may be in effect
from time to time, as approved by the Board or a duly authorized committee
thereof or as required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 (“Dodd-Frank Act”) or other applicable law, and
(ii) acknowledges and agrees that the Agreement shall be deemed automatically
amended as may be necessary from time to time to ensure compliance with such
policies, the Dodd-Frank Act, or other applicable law.

19. INTERPRETATION. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

20. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
which, together, shall constitute one and the same agreement.

 

15



--------------------------------------------------------------------------------

21. CONFLICT. In the event of a conflict between the terms of this Agreement and
the terms of any present or future plan, policy or procedure of the Company or
any agreement between the Company and Executive, including but not limited to a
stock option agreement or a restricted share agreement, the terms of this
Agreement shall take precedence and govern.

22. TERM AND TERMINATION. The term of this Agreement (the “Term”) shall commence
on the Effective Date and end on the anniversary of the Effective Date first
following six months prior notice by DRG of its election to terminate the
Agreement, unless prior to DRG giving such notice or prior to the date the
Agreement would otherwise terminate, either:

(a) the employment of Executive is terminated by the Company without Cause (and
provided that such termination is not within two (2) years following a Change in
Control as defined in Section 7), in which case the Term shall end on the last
day of the one-year period following the Date of Termination; or

(b) a Change in Control shall have occurred, in which case the Term shall end on
the last day of the two-year period beginning on the date following the
occurrence of a Change in Control (as applicable, the “Agreement Termination
Date”). The rights and obligations of the parties hereunder arising before, on,
or after the Agreement Termination Date, including, without limitation, the
obligation of the Company to make payments pursuant to Sections 6 and 7, if any,
and the obligations of Executive to honor the restrictive covenants shall
survive the termination of the Agreement until fully discharged or satisfied.

[Remainder of page intentionally left blank; signature page to follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

DRESSER-RAND GROUP INC.

 

By:  

 

Name:

 

 

Title:

 

 

EXECUTIVE

By:

 

 

 

17



--------------------------------------------------------------------------------

SCHEDULE A

For purposes of the foregoing Agreement, the additional terms listed below shall
have the definitions indicated.

(a) Standard Severance Amount. For purposes of this Agreement, “Standard
Severance Amount” shall mean an amount equal to             times Executive’s
Base Salary (determined as of the Date of Termination). For purposes of this
definition, Executive’s Base Salary shall be determined without regard to any
reduction in compensation that would otherwise constitute Good Reason under
Section 1(f)(ii) of this Agreement occurring within three months preceding the
Date of Termination.

(b) Change-In-Control Severance Amount. For purposes of this Agreement,
“Change-In-Control Severance Amount” shall mean an amount equal to
            times the sum of Executive’s Base Salary and annual incentive at
target (determined as of the Date of Termination). For purposes of this
definition, Executive’s Base Salary shall be determined without regard to any
reduction in compensation that would otherwise constitute Good Reason under
Section 1(f)(ii) of this Agreement occurring within three months preceding the
Date of Termination.

(c) Non-Competition Period. For purposes of this Agreement, the “Non-Competition
Period” shall be the period during the Term and if Executive’s employment has
terminated during the Term continuing through the later of (i) the date that is
one (1) year after Executive’s Date of Termination, or (ii) the date that is two
(2) years after Executive’s Date of Termination in the event Executive’s
employment terminates as a result of termination by the Company without Cause or
Voluntary Termination by Executive with Good Reason if either occurs within two
(2) years following the occurrence of a Change in Control.

 

18



--------------------------------------------------------------------------------

SCHEDULE B

DO NOT SIGN PRIOR TO

FINAL DAY OF EMPLOYMENT

RELEASE AGREEMENT

This RELEASE AGREEMENT (“Release Agreement”) is made between DRESSER-RAND GROUP
INC., a Delaware corporation (the “Company”) and            (“Executive”).

WITNESSETH

WHEREAS, Executive and the Company have entered into a Confidentiality,
Non-Compete, Severance, and Change In Control Agreement dated as of
            , 201     (the “Agreement”);

WHEREAS, pursuant to Sections 6 and 7 of the Agreement, the Company has agreed
to provide certain severance payments to Executive if Executive executes this
Release Agreement and does not revoke Executive’s consent to this Release
Agreement; and

WHEREAS, this Release Agreement and the Company’s obligations under Sections 6
and 7 of the Agreement (as may be applicable) shall become effective only upon
the “Effective Date” of this Release Agreement (as defined below).

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive agree as follows:

 

1. Release.

(a) Executive, on behalf of himself, his/her heirs, executors, administrators,
successors and assigns, hereby releases, discharges in full and agrees to waive
and forego any right he or she may have to commence a lawsuit against the
Company, its predecessors, successors, parents, subsidiaries, operating units,
Affiliates, divisions and the agents, representatives, officers, directors,
shareholders, employees and attorneys of each of the foregoing (individually and
collectively called the “Company Releasees”), from and for all rights, claims,
debts, liabilities, demands, obligations, promises, acts, agreements, costs,
expenses, damages, actions and causes of action, whether in law or in equity,
whether known or unknown, suspected or unsuspected, arising from or in any way
relating to Executive’s employment with, and termination from, the Company up to
and through the Effective Date, including but not limited to, any and all claims
pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et
seq., as amended by the Civil Rights Act of 1991, which prohibits discrimination
in employment based on race, color, creed, national origin, religion or sex; the
Civil Rights Act of 1866, 42 U.S.C. §§1981, 1983 and 1985, which prohibits
violations of civil rights; the Employee Retirement Income Security Act of 1974,
as amended, 29 U.S.C. §621, et seq., which protects certain employee benefits;
the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §12101, et
seq., which prohibits discrimination against the disabled; the Age
Discrimination in Employment Act of 1967, 29 U.S.C.§621, et seq., as amended by
the Older Workers Benefit Protection Act of 1990, which prohibits discrimination
against those 40 years of age and older (the “ADEA”); the Family and Medical
Leave Act of 1993, 29 U.S.C. §2601, et seq., as amended, which provides certain
leave rights for medical and other circumstances; the Fair Labor Standards Act,
42 U.S.C. §201, et seq., including the Wage and Hour Law relating to payment of
wages; the Worker Adjustment and Retraining Notification Act, which requires
certain notices in the event of plant shutdowns and mass layoffs; the Uniformed
Services Employment and Reemployment Rights Act of 1994, as amended; and all
other federal, state or local laws or regulations. This Release also includes,
but is not limited to, a release of any claims for breach of contract, tortious
or negligent conduct, mental pain and anguish, impairment of economic
opportunities, unlawful interference with employment rights, defamation,
intentional or negligent infliction of emotional distress, fraud,
misrepresentation, wrongful or constructive discharge, retaliation, wrongful
discharge in violation of public policy, breach of any express or implied
covenant of good faith and fair dealing, bad faith, unpaid hours worked,
overtime pay, vacation pay, punitive damages, compensatory damages, back pay,
reinstatement, front pay, liquidated damages, injunctive and other equitable
relief, costs or attorneys’ fees, based on or arising from or in any way
relating to Executive’s employment with the Company and/or termination of
employment. Executive is not waiving any rights or claims that may arise under
the ADEA or otherwise after the Effective Date, and this Release Agreement shall
not include any rights provided under the bylaws of the Company or its parents
and the Company’s benefit plans and agreements with Executive related thereto,
including but not limited to stock options, and restricted stock plans and
agreements.

 

19



--------------------------------------------------------------------------------

THE PRECEDING PARAGRAPH MEANS THAT, UPON RECEIPT OF THE PAYMENT DESCRIBED IN
THIS RELEASE, EXECUTIVE WILL HAVE WAIVED ANY RIGHT EXECUTIVE MAY HAVE TO BRING A
LAWSUIT OR MAKE ANY LEGAL CLAIM OR DEFENSE AGAINST THE COMPANY RELEASEES BASED
ON ANY ACTIONS TAKEN BY THE COMPANY RELATED TO THE SUBJECT MATTER OF THIS
RELEASE UP TO AND INCLUDING THE EFFECTIVE DATE.

(b) Executive shall execute the Release Agreement on a date which is no earlier
than the date upon which Executive’s employment is terminated.

 

20



--------------------------------------------------------------------------------

(c) Executive acknowledges and agrees that the Company has fully satisfied any
and all obligations owed to Executive arising out of Executive’s employment with
the Company, exclusive of any ongoing obligations of the Company under the
Agreement (including but not limited to the obligation to provide severance pay
and benefits to Executive under Sections 6 and 7 thereof) and any rights
provided under the Company’s bylaws and the Company’s benefit plans and
agreements with Executive related thereto, including but not limited to stock
options, and restricted stock plans and agreements. Executive further
acknowledges and agrees that the benefits to which Executive is entitled upon
the effective date of this Release Agreement are in addition to anything of
value to which Executive is otherwise entitled, and that the Company and the
other Company Releasees have fully complied with their COBRA continuation
coverage obligations.

(d) Executive represents that he/she has no complaints, charges, or lawsuits
pending against the Company or any of the other Company Releasees. Executive
further covenants and agrees that neither he/she nor his/her heirs, executors,
administrators, successors or assigns will be entitled to any Personal recovery
in any proceeding of any nature whatsoever against the Company or any of the
other Company Releasees arising out of any of the matters released in this
Section 1.

(e) Executive has resigned from all positions, if any, with the board of
directors of the Company and any officer and/or director positions of any
parent, subsidiary, or Affiliate of the Company.

2. Return of Company Property. Executive represents and agrees that Executive
has returned to the Company all property of the Company or any of the Company
Releasees, including, but not limited to, documents, contracts, agreements,
plans, photographs, books, notes, reports, files, memoranda, records and
software, credit cards, cardkey passes, door and file keys, computer access
codes or disks and instructional manuals, and other physical or electronic
property that Executive received and/or prepared or helped prepare in connection
with Executive’s employment with the Company, and that Executive has not
retained any copies, duplicates, reproductions or excerpts thereof.

3. No Admission of Wrongdoing. Nothing herein is to be deemed to constitute an
admission of wrongdoing by the Company or any of the other Company Releasees.

4. Consultation with Attorney/Voluntary Agreement. Executive acknowledges that
(i) the Company has advised and hereby does advise Executive of his/her right to
consult with an attorney prior to executing this Release Agreement,
(ii) Executive has carefully read and fully understands all of the provisions of
this Release Agreement, and (iii) Executive is entering into this Release
Agreement, including the releases set forth in Section 1 above, knowingly,
freely and voluntarily in exchange for good and valuable consideration.

 

21



--------------------------------------------------------------------------------

5. Consideration & Revocation Period.

(a) Executive acknowledges that he/she has been provided at least twenty-one
(21) calendar days to consider the terms of this Release Agreement, although
he/she may sign it sooner.

(b) Executive will have seven (7) calendar days from the date on which he/she
signs this Release Agreement to revoke his/her consent to the terms of this
Release Agreement. Such revocation must be in writing and must be addressed as
follows: General Counsel, Dresser-Rand Group Inc., West8Tower, 10205 Westheimer,
Houston, Texas 77042. Notice of such revocation must be received within the
seven (7) calendar days referenced above. In the event of such revocation by
Executive, this Release Agreement shall not become effective and Executive shall
not have any rights to severance benefits under Section 6 or 7 of the Agreement.

(c) Provided that Executive does not revoke this Release Agreement, this Release
Agreement shall become effective on the eighth (8th) calendar day after the date
on which Executive signs this Release Agreement (the “Effective Date”).

6. Assignment. This Release Agreement is Personal to Executive and may not be
assigned by Executive. This Agreement will inure to the benefit of the Company
and the other Company Releasees and their successors and assigns.

7. Waiver and Amendments. Any waiver, alteration, amendment, or modification of
any of the terms of this Release Agreement shall be valid only if made in
writing and signed by the parties hereto; provided, however, that any such
waiver, alteration, amendment, or modification is consented to on the Company’s
behalf by a properly authorized corporate officer. No waiver by either of the
parties hereto of their rights hereunder shall be deemed to constitute a waiver
with respect to any subsequent occurrences or transactions hereunder unless such
waiver specifically states that it is to be construed as a continuing waiver.

8. Severability and Governing Law. If any covenants or such other provisions of
this Release Agreement are found to be invalid or unenforceable by a final
determination of a court of competent jurisdiction (a) the remaining terms and
provisions hereof shall be unimpaired and (b) the invalid or unenforceable term
or provision hereof shall be deemed replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision hereof. THIS RELEASE AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO ITS CONFLICT OF LAW RULES.

9. Section Headings and Definitions. The headings contained in this Release
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Release Agreement. Whenever the words
“include” or “including” are used in this Release Agreement, they shall be
deemed to be followed by the words “without limitation.” Capitalized terms not
defined in this Release Agreement shall have the meaning given to such terms in
the Agreement.

 

22



--------------------------------------------------------------------------------

10. Entire Agreement. This Release Agreement and the Agreement constitute the
entire understanding and agreement of the parties hereto regarding the
employment and termintion of Executive. This Release Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings,
and agreements between the parties relating to the subject matter of this
Release Agreement, except that Sections 1.(j), 3., 4., 5., and Schedule A,
Section (c) of the Agreement shall continue in full force and effect.

11. Jurisdiction; Forum. Executive acknowledges that any disputes under the
Agreement or this Release Agreement shall be subject to the arbitration
provisions of Section 15 of the Agreement. Subject to that provision, by the
execution and delivery of this Release Agreement, Executive submits to the
personal jurisdiction of any state or federal court of and for Houston, Harris
County, Texas in any suit or proceeding arising out of or relating to this
Release Agreement. To the extent that Executive may acquire any immunity from
jurisdiction of any Texas court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to himself or his/her property, Executive
irrevocably waives such immunity in respect of his/her obligations with respect
to this Release Agreement. Executive agrees that an appropriate, convenient and
non-exclusive forum for any and all disputes between the parties hereto arising
out of this Release Agreement or the transactions contemplated hereby shall be
in any state or federal court in the State of Texas.

12. Duplicative Payments and Benefits. Notwithstanding any provision of the
Agreement or this Release Agreement to the contrary, the payments and benefits
provided hereunder shall be in lieu of any payments and benefits that otherwise
would be payable pursuant to any other severance policy or agreement of the
Company (including the Dresser-Rand Company Severance Pay Plan) to the extent
permitted by law and, if a severance payment or benefit is required by any law,
plan, contract or other obligation in connection with (i) termination of
employment with the applicable Affiliate of DRG that would trigger payments and
benefits pursuant to Sections 6 or 7 of the Agreement, or (ii) by application of
other obligations set forth in the Agreement or this Release Agreement,
including the restrictive covenants, then any amount to be paid under the
Agreement or this Release Agreement shall be reduced by the amount that is
legally required to be paid pursuant to such law, plan, contract, or as a result
of such other obligations, provided that said reduction shall not exceed amount
to be paid under the Agreement or this Release Agreement. With respect to any
reduction in the payment amount hereunder arising from a requirement pursuant to
any law, plan or contract to make a payment for a restrictive covenant, the
amount of the reduction shall be determined by taking into account the full
duration of the restrictive covenant that would be applicable to the Executive.

 

23



--------------------------------------------------------------------------------

13. Counterparts. This Release Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. The execution of this
Release Agreement may be by actual or facsimile signature.

IN WITNESS WHEREOF, the undersigned have executed this Release Agreement as of
the dates indicated below.

DRESSER-RAND GROUP INC.

 

By:  

 

Date:  

 

Title:  

 

   

 

Executive Date:  

 

24